department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective october 20xx your determination_letter dated april 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes a hospital organization must also comply with sec_501 in order to be treated as described in sec_501 you are not in compliance with any of the provisions imposed under sec_501 you are a dual status hospital which is a governmental hospital that is also exempt under sec_501 you will retain your status as a governmental hospital upon the loss of your status as exempt under sec_501 if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager’s name id number employee id manager’s contact number response due_date united parcel service - proof of delivery dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone fax letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx issue whether the tax-exempt status of provisions of internal_revenue_code sec_501 should be revoked for its failure to comply with facts or is a governmental hospital and an internal_revenue_code irc sec_501 exempt_organization as well irs records show they submitted form_1023 seeking tax-exempt status under sec_501 during april of 19xx per the application the entity was created jointly by the city of governing document is a hospital contract between the parties which addresses the establishment and funding of the hospital jointly each by the municipalities article x of the hospital contract states the hospital will be supervised governed by a five-member board_of trustees each municipality will appoint two trustees with the fifth trustee being appointed jointly by the municipalities county the and the entity's initial determination_letter was issued april 19xx granting exemption under sec_501 upon expiration of the advance_ruling period a final_determination letter was issued june 19xx stating they were not a private_foundation because they are described in sec_170 as a hospital was founded in 19xx as hospital during 20xx major renovations were made to the hospital which included the addition of three new patient floors a new surgical intensive care unit new private short stay surgery rooms new private heart catheterizations rooms new surgery recovery positions new operating rooms and new medical office suites opened its newly constructed square foot addition which included a new emergency department cardiology area lab area and centralized registration general medical and surgical hospital serving residents in counties in northeast have more than doubled during its existence a0 bed acute care facility is a county the five surrounding and three counties in southern the entity’s operations in 20xx workforce in excess of persons has nearly doubled over the past decade making them the number one employer in behavior as they are critical in county the employees are held to a high standard of quest to provide quality care to their patients states on its website they are committed to improving the health of the communities they serve by providing the highest quality care and patient experience imaginable to achieve this goal emergency room operate sec_24 hours daily and they own or are affiliated with at least clinics the provide that following services employs over doctors who provide expertise in more than medical specialties their form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items e e e e e offers state-of-the-art radiation therapy consisting of behavioral health is a bed inpatient adult and senior behavioral health - psychiatric unit located on the - floor north at geropsychiatry beds and adult beds cancer treatment - the cancer center at technology and imaging which allows us to collaborate and focus on your care and treatment we offer the latest advances in cancer care and complete information on prevention screenings and cancer care education endocrinology heart and vascular - the critical care unit is a bed unit that combines coronary and intensive care this unit cares for patients whose condition requires critical and medical nursing intervention nephrology orthopedic center pediatrics plastic surgery radiology rehabilitation respiratory care sleep lab surgical services women’s health wound and hyperbaric center critical care emergency medical services - ambulance service that was founded in 19xx and was the first nationally recognized emt service in the state calls annually home health and hospice laboratory services express care ems employs paramedics and emt's that respond to over ems is a state licensed advanced life support was selected for examination for possible deficiencies relative to sec_501 which imposes additional requirements on hospitals identified as tax-exempt under sec_501 per provisions of the affordable_care_act aca virtue of its status as a governmental entity however that does not preclude its adherence to statutes enacted in response to the aca for sec_501 hospitals does not have a form_990 filing requirement by since the entity is not required to file form_990 information reported on schedule h of that return was sought from other sources a review of the entity's website did not provide the data nor was there a link or indication of where the data was located other searches were performed which also resulted in sec_501 data not being located therefore the searches performed identified form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx deficiencies relevant to the aca requirements and sec_501 specifically preliminary review of the entity did not locate its e e e e e community health needs assessment chna on instructions identifying where the chna was located implementation strategy is addressing the chna financial assistance policy fap emergency medical_care policy emcp billing and collection procedures website nor was there a link or along with several information document requests idrs to letter was mailed to obtain information relative to the items noted above when there was no response to the correspondence mailed to discuss the documents submitted to them when none of the personnel contacted answered the calls messages were left requesting a call from the ceo cfo and director of finance the director of finance contacted the agent and subsequently a phone call was received from the ceo telephone calls were made to administrative personnel to he became the main contact for the entity after speaking with did state had a chna prepared to identify the needs in their community and found they were already addressing issues identified in the chna implementation strategy nor have they complied with the other provisions of sec_501 the chna conducted for 20xx was posted on their website at some point subsequent to being contacted about the existence of the document and discussions germane to the aca requirements did not complete an to retain tax-exempt status under sec_501 during discussions with sec_501 states a hospital must comply with the items noted above and addressed in the idrs mailed to he was advised that irs records indicate c tax exempt hospital dual status entities when they have received a determination_letter from the irs stating they are exempt under sec_501 as a hospital is both a government hospital and an irc it was explained that governmental hospitals are described as stated he was not aware was exempt under sec_501 there was discussion regarding why some governmental hospitals prefer to be dual status hospitals stated none of the reasons discussed are applicable to their employees are covered by the retirement_plan offered by the state of they do not need the sales and or property_tax exemption nor do they receive a discounted rate from the post office they do not offer b plans as board had a meeting scheduled and said the issue would be addressed at that time he subsequently stated that the meeting was held and the board voted to relinquish the c status of the he sought guidance on how to terminate their exempt status research was conducted and advice sought on the proper procedure to relinquish c form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rev date form 886-a explanations of items name of taxpayer status before contacting the best solution was revocation of the entity’ sec_501 status discussions were held with the ceo and it was determined tax identification_number year period ended 20xx law sec_501 r additional requirements for certain hospitals -- in general --a hospital organization to which this subsection applies shall not be treated as described in subsection c unless the organization-- a meets the community health needs assessment requirements described in paragraph b meets the financial assistance policy requirements described in paragraph c meets the requirements on charges described in paragraph and d meets the billing and collection requirement described in paragraph hospital organizations to which subsection applies -- a in general --this subsection shall apply to-- i an organization which operates a facility which is required by a state to be licensed registered or similarly recognized as a hospital and ii any other organization which the secretary determines has the provision of hospital care as its principal function or purpose constituting the basis for its exemption under subsection c determined without regard to this subsection b organizations with more than hospital facility --if a hospital organization operates more than hospital facility-- i the organization shall meet the requirements of this subsection separately with respect to each such facility and ii the organization shall not be treated as described in subsection c with respect to any such facility for which such requirements are not separately met community health needs assessments -- a in general --an organization meets the requirements of this paragraph with respect to any taxable_year only if the organization-- i has conducted a community health needs assessment which meets the requirements of subparagraph b in such taxable_year or in either of the taxable years immediately preceding such taxable_year and ii has adopted an implementation strategy to meet the community health needs identified through such assessment form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx b community health needs assessment --a community health needs assessment meets the requirements of this paragraph if such community health needs assessment-- i takes into account input from persons who represent the broad interests of the community served by the hospital facility including those with special knowledge of or expertise in public health and ii is made widely available to the public financial assistance policy --an organization meets the requirements of this paragraph if the organization establishes the following policies a financial assistance policy --a written financial assistance policy which includes-- i eligibility criteria for financial assistance and whether such assistance includes free or discounted care ii the basis for calculating amounts charged to patients iii the method for applying for financial assistance iv in the case of an organization which does not have a separate billing and collections policy the actions the organization may take in the event of non-payment including collections action and reporting to credit agencies and v measures to widely publicize the policy within the community to be served by the organization b policy relating to emergency medical_care --a written policy requiring the organization to provide without discrimination care for emergency medical conditions within the meaning of section of the social_security act u s c 1395dd to individuals regardless of their eligibility under the financial assistance policy described in subparagraph a limitation on charges --an organization meets the requirements of this paragraph if the organization-- a limits amounts charged for emergency or other medically necessary care provided to individuals eligible for assistance under the financial assistance policy described in paragraph a to not more than the amounts generally billed to individuals who have insurance covering such care and b prohibits the use of gross charges billing and collection requirements --an organization meets the requirement of this paragraph only if the organization does not engage in extraordinary collection actions before the organization has made reasonable efforts to determine whether the individual is eligible for assistance under the financial assistance policy described in paragraph a regulatory authority --the secretary shall issue such regulations and guidance as may be necessary to carry out the provisions of this subsection including guidance relating to what constitutes reasonable efforts to determine the eligibility of a patient under a financial assistance policy for purposes of paragraph form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer 20xx c f_r sec_1_501_r_-1 sec_1_501_r_-1 sec_1_501_r_-1 definitions currentness a application the definitions set forth in this section apply to sec_1_501_r_-2 through r -7 b definitions- amounts generally billed agb means the amounts generally billed for emergency or other medically necessary care to individuals who have insurance covering such care determined in accordance with sec_1_501_r_-5 agb percentage means a percentage of gross charges that a hospital facility uses under sec_1 r - b to determine the agb for any emergency or other medically necessary care it provides to an individual who is eligible for assistance under its financial assistance policy fap application period means the period during which a hospital facility must accept and process an application_for financial assistance under its fap submitted by an individual in order to have made reasonable efforts to determine whether the individual is fap-eligible under sec_1_501_r_-6 authorized body of a hospital facility means- i the governing body that is the board_of directors board_of trustees or equivalent controlling body of the hospital organization that operates the hospital facility or a committee of or other party authorized by that governing body to the extent such committee or other party is permitted under state law to act on behalf of the governing body billing and collections policy means a written policy that includes all of the elements described in sec_1 r -4 b i date provided means in the case of any billing statement written notice or other written communication that is mailed the date of mailing the date that a billing statement written notice or other written communication is provided can also be the date such communication is sent electronically or delivered by hand emergency medical_care means care provided by a hospital facility for emergency medical conditions emergency medical conditions means emergency medical conditions as defined in section of the social_security act u s c 1395dd extraordinary collection action eca means an action described in sec_1_501_r_-6 financial assistance policy fap means a written policy that meets the requirements described in sec_1_501_r_-4 hospital facility means a facility that is required by a state to be licensed registered or similarly recognized as a hospital multiple buildings operated under a single state license are considered to be a single hospital facility plain language summary of the fap means a written_statement that notifies an individual that the hospital facility offers financial assistance under a fap and provides the following additional information in language that is clear concise and easy to understand vi a statement of the availability of translations of the fap fap application form and plain language summary of the fap in other languages if applicable widely available on a web site means- i the hospital facility conspicuously posts a complete and current version of the document on- a the hospital facility's web site b if the hospital facility does not have its own web site separate from the hospital organization that operates it the hospital organization's web site or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx c a web site established and maintained by another entity but only if the web site of the hospital facility or hospital organization if the facility or organization has a web site provides a conspicuously-displayed link to the web page where the document is posted along with clear instructions for accessing the document on that web site ii individuals with access to the internet can access download view and print a hard copy of the document from the web site- a without requiring special computer hardware or software other than software that is readily available to members of the public without payment of any fee b without paying a fee to the hospitality facility hospital organization or other entity maintaining the web site and c without creating an account or being otherwise required to provide personally identifiable information and iii the hospital facility provides individuals who ask how to access a copy of the document online with the direct web site address or url of the web page where the document is posted c f_r sec_1_501_r_-2 sec_1_501_r_-2 sec_1_501_r_-2 failures to satisfy sec_501 currentness a revocation of sec_501 status except as otherwise provided in paragraphs b and c of this section a hospital organization failing to meet one or more of the requirements of sec_501 separately with respect to one or more hospital facilities it operates may have its sec_501 status revoked as of the first day of the taxable_year in which the failure occurs in determining whether to continue to recognize the sec_501 status of a hospital organization that fails to meet one or more of the requirements of sec_501 with respect to one or more hospital facilities the commissioner will consider all relevant facts and circumstances including but not limited to the following whether the organization has previously failed to meet the requirements of sec_501 and if so whether the same type of failure previously occurred the size scope nature and significance of the organization's failure s in the case of an organization that operates more than one hospital facility the number size and significance of the facilities that have failed to meet the sec_501 requirements relative to those that have complied with these requirements the reason for the failure s whether the organization had prior to the failure s established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements whether the practices or procedures had been routinely followed and the failure s occurred through an oversight or mistake in applying them form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service rou bbg explanations of items schedule number or exhibit year period ended tax identification_number name of taxpayer 20xx whether the organization has implemented safeguards that are reasonably calculated to prevent similar failures from occurring in the future whether the organization corrected the failure s as promptly after discovery as is reasonable given the nature of the failure s whether the organization took the measures described in paragraphs a and a of this section before the commissioner discovered the failure s b minor omissions and errors- in general a hospital facility's omission of required information from a policy or report described in sec_1_501_r_-3 or sec_1_501_r_-4 or error with respect to the implementation or operational requirements described in sec_1_501_r_-3 through r -6 will not be considered a failure to meet a requirement of sec_501 if the following conditions are satisfied i such omission or error was minor and either inadvertent or due to reasonable_cause ii the hospital facility corrects such omission or error as promptly after discovery as is reasonable given the nature of the omission or error such correction must include establishment or review and if necessary revision of practices or procedures formal or informal that are reasonably designed to promote and facilitate overall compliance with the requirements of sec_501 reasonable_cause for purposes of this paragraph b the fact that a hospital facility has established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements prior to the occurrence of an omission or error is a factor tending to show that the omission or error is due to reasonable_cause c excusing certain failures if hospital facility corrects and discloses a hospital facility's failure to meet one or more of the requirements described in sec_1_501_r_-3 through r -6 that is neither willful nor egregious shall be excused for purposes of this section if the hospital facility corrects and makes disclosure in accordance with rules set forth by revenue_procedure notice or other guidance published in the internal_revenue_bulletin for purposes of this paragraph c a willful failure includes a failure due to gross negligence reckless disregard or willful neglect and an egregious failure includes only a very serious failure taking into account the severity of the impact and the number of affected persons whether a failure is willful or egregious will be determined based on all of the facts and circumstances a hospital facility's correction and disclosure of a failure in accordance with the relevant guidance is a factor tending to show that the failure was not willful d taxation of noncompliant hospital facilities- in general except as otherwise provided in paragraphs b and c of this section if a hospital organization that operates more than one hospital facility fails to meet one or more of the requirements of sec_501 separately with respect to a hospital facility form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx during a taxable_year the income derived from the noncompliant hospital facility noncompliant facility income during that taxable_year will be subject_to tax noncompliant facility income- i in general for purposes of this paragraph d the noncompliant facility income derived from a hospital facility during a taxable_year will be the gross_income derived from that hospital facility during the taxable_year less the deductions allowed by chapter that are directly connected to the operation of that hospital facility during the taxable_year excluding any gross_income and deductions taken into account in computing any unrelated_business_taxable_income described in sec_512 that is derived from the facility during the taxable_year analysis and government position the aca enacted march 20xx added new mandatory requirements on hospital organizations to retain their exemption under sec_501 most of the provisions were effective upon passage of the aca the chna requirements became effective for tax years beginning after march 20xx and stated the hospital must conduct a chna and implementation strategy at least once every three years for tax years beginning after march 20xx the entity operates on a fiscal_year ending september annually the chna would have be conducted no later than its year ended september 20xx for them to be compliant the final regulations were issued on december 20xx effective for tax years beginning after december 20xx and states the documents required must be made widely available on policy was not enforceable for the period examined but was a requirement when the exam was initiated website for the current periods and that would therefore the data requested should have been on have made some of the documents sought for the year under audit automatically available website this sec_501 states hospitals required to follow its provisions will not be recognized as an entity described in sub sec_501 unless it meets the criteria enumerated in sub sec_501 b c and d those sections state the entity must have a chna fap limit the amounts charged for emergency or other medically necessary care provided to patients eligible for assistance under its fap prohibit the use of gross charges and states the hospital cannot engage in extraordinary collection actions before reasonable efforts have been made to determine whether the patient is eligible for assistance under the hospital's fap sec_501 further states this law is applicable to organization's that operate a facility required to be licensed registered or recognized as a hospital and any other organization determined to have the provision of hospital care as its principal function or purpose constituting the basis for its exemption under sub sec_501 sec_1_501_r_-1 provides definitions of terms pertinent to sec_501 regarding amounts that can be charged patients billing policies fap applications governing body of the hospital and other pertinent items it provides clarity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer sec_1_501_r_-2 states hospitals failing to meet one or more of the requirements of this section could have it sec_501 status revoked effective the first day of the taxable_year in which the failure occurs tax identification_number year period ended 20xx the entity does have a website which we reviewed during the pre-audit phase of the examination and as the exam progressed the website did not meet the final regulations nor was there any indication the temporary and or proposed_regulations had been followed or met the entity performed a chna which in their opinion identified issues in the community that were being addressed by them otherwise none of the provisions of the aca or sec_501 were followed during conversations with the entity and review of their operations it was established they were not in compliance with the provision of sec_501 furthermore they were not aware of their statutory obligation to do so as was not aware of its exemption under sec_501 the entity's ceo stated after discussions with the governing body they had discussed termination of the c status since they were not aware for its existence nor was a tangible benefit being derived from the status the entity was established as governmental hospital and has been operating as such they were concerned about the assessment of penalties due to their lack of compliance upon review of the procedures to terminate which results in a prospective action and a subsequent request for retroactive termination of the exempt status along with discussions with counsel it was determined revocation of their exempt status was applicable and appropriate based upon the facts the entity will retain its status as a governmental hospital upon loss of its status as a public charity taxpayer’s position the taxpayer has stated they will agree to revocation of their status as an sec_501 hospital since they would remain a governmental hospital conclusion is a hospital that was selected for an examination to determine its compliance with the aca provisions under sec_501 the entity is a governmental hospital that is also exempt under sec_501 of the code this type entity is referred to as a dual status hospital compliance with any of the provisions imposed under sec_501 of the code the entity stated they were not aware of the sec_501 exemption and were not availing themselves of benefits afforded under that subsection therefore revocation of their exempt status is proposed effective for the year beginning october 20xx as this is the first taxable_year failure to comply with sec_501 was noted it was determined the entity is not in form a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service
